Per Curiam.
Plaintiff’s intestate was killed on October 10th, 1924, at a grade crossing of the defendant company, known as Davis road, which crossing was protected by a crossing bell. Plaintiff charged the defendant with negligence in that it failed to give notice of the approach of its train by such crossing bell, and also in that it failed to give either of the warnings, by bell or whistle, required by the statute. Plaintiff has a verdict for $5,000, and defendant has this rule seeking to set aside this verdict. Of the grounds or reasons urged under the rule, only one need be considered, and that is that the verdict is against the weight of the evidence. ■ Our consideration of the proofs has brought us to the conclusion that the verdict is against the clear weight of the evidence, upon the question of the negligence charged, and the rule to show cause is therefore made absolute and a venire de novo awarded.